PER CURIAM
Petitioner seeks judicial review of an order denying him parole. Because petitioner has exhausted his administrative remedies, we have jurisdiction to review. Owens v. Board of Parole, 113 Or App 507, 834 P2d 547 (1992.)
Petitioner argues that the Board erred in finding aggravating factor O, consecutive sentences, because his consecutive sentences already include murder. ORS 144.079(2).1 We agree that ORS 144.079 and, therefore, factor 0, do not apply. Plane v. Board of Parole, 114 Or App 60, 834 P2d 549 (1992). Petitioner’s other arguments are without merit.
Reversed and remanded for reconsideration.

 ORS 144.079(2) provides, in part:
“The method established by this section for determining, where applicable, the total term resulting from the summing of consecutive sentences shall apply only if none of the crimes involved is:
“(a) Murder, as defined in ORS 163.115 or any aggravated form thereof * ** (Emphasis supplied.)